 In the Matter of ASH GROVE LIME AND PORTLAND CEMENT COMPANYandINTERNATIONAL 'HOD CARRIERS AND GENERAL LABORS, LOCALUNION 676, AFFILIATED WITH A. F. OF L.In the Matter of ASH GROVE LIME AND PORTLAND CEMENT COMPANY iandINTERNATIONAL UNION OF OPERATING ENGINEERS LOCAL #16,AFFILIATED WITH THE AMERICAN FEDERATION OF LABORCases Nos. 17-R-1001 and 17-R-1002, respectively.DecidedNovember 27, 1944Mr. Myron K. Ellison,of Kansas City, Mo., for the Company.Mr. Otto Bowles,of Springfield, Mo., for the Hod Carriers.Mr. J. Frank Cline,of Springfield, Mo., for the Engineers.Miss Ruth Rusch,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon petitions separately and duly filed by International HodCarriers and General Labors, Local Union 676, affiliated with A. F.of L., herein called the Hod Carriers, and International Union ofOperating Engineers Local Union #16, affiliated with the AmericanFederation of Labor, herein called the Engineers, each alleging thata question affecting commerce had arisen concerning the representa-tion of employees of Ash Grove Lime and Portland Cement Company,Galloway, Missouri, herein called the Company, the National LaborRelations Board provided for an appropriate consolidated hearingupon due notice before Robert S. Fousek, Trial Examiner. Saidhearing was held at Springfield, Missouri, on October 24, 1944.TheCompany, the Hod Carriers, and the Engineers; appeared and par-ticipated.All parties were afforded full opportunity to be heard, toexamine and cross examine witnesses, and to introduce evidenceAll formalpapers were amended to show the correct name ofthe Company.59 N. L. R. B., No. 111.572 ASH GROVE LIME AND PORTLAND CEMENT CO.573bearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.-All parties were afforded an opportunity to file briefs with the board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Companyis a Mainecorporation engaged in the manufactureof lime at Galloway, Missouri.During the year ending January 1,1944, the Company purchased materials and supplies amounting tomore than $50,000 in value, of which 50 percent was obtained fromsources outside the State of Missouri.For the same period, the Com-pany sold products amounting to more than $100,000in value, ofwhich 80 percent was shipped to points outside the State of Missouri.The Company admits that it is engaged ih commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDInternational Hod Carriers and General Laborers, Local Union 676,and International Union of Operating Engineers Local Union #16,are labor organizations affiliated with the American Federation ofLabor, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Hod Car-riers and the Engineers as the bargaining representatives of certainof its employees until the Hod Carriers and the Engineers have beencertified by the Board in appropriate units.A statement of a field examiner introduced into evidence at thehearing, indicates that the Hod Carriers and the Engineers eachrepresents a substantial number of employees in the units hereinafterfound appropriate 2We find that questions affecting commerce have arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.'The Field Examiner reported that the Hod Carriers submitted 67 certificate-of-authority cards.There are approximately 72 employees in the appropriate unit sought bythe Hod Carriers.The cards were dated during September and October 1944.The Engineers submitted 6 certificate-of-authority cards.There are approximately 20employees in the unit alleged to be appropriate by the Engineers.The cards were datedSeptember 22, 1944. 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE APPROPRIATE UNITSThe principal dispute in the instant case concerns the establishmentof separate units for common laborers and for operating engineers.The Company contends that a single unit covering all employees in aproduction and maintenance unit is appropriate since all operationsare so clearly integrated.However, both the Hod Carriers and theEngineers desire separate units.The Hod Carriers seeks a unit com-posed of production and maintenance employees including labor fore-men, but excluding operating engineers, truck drivers, and clericaland supervisory employees.The Engineers requests a unit com-prised of only operating engineers and their helpers, excluding truckdrivers.While it is true, as the Company contends, that the work at ASGalloway plant is integrated, that all the employees work under thesame conditions, and that none of them are highly skilled, it is alsotrue that the employees claimed by the Operating Engineers are en-gaged in the operation or maintenance of power-driven machinery,whereas the common laborers use hand tools.The work of the operating engineers and their helpers appears toinvolve somewhat more skill and training than that of the laborers,and to carry higher wage rates.We find, as we recently found in asimilar case involving another plant of the same Company,3 that theseparate units proposed by the petitioners are appropriate.The remaining controversy is with respect to the truck driver.Neither the Hod Carriers nor the Engineers want him included inthe unit.The Hod Carriers maintains that-he is more skilled than acommon laborer since he drives a truck and the Engineers contendsthat he is unskilled and, therefore, ineligible for its unit. In spiteof the Engineers' contention, there are two tractor operators includedin the operating engineers' unit who spend half their time drivingtrucks.For this reason, we shall include the truck driver in the unitwith the operating engineers and 'their helpers.We find that the following groups of employees constitute unitsappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act :1.All production and maintenance employees 4 employed at theCompany's Galloway, Missouri, plant, including labor foremen,5 butexcluding operating engineers and their helpers, truck drivers, cleri-cal employees, and all supervisory employees with authority to hire,8Matter of Ash Grove Lime and Portland Cement Company,57 N L. R. B. 111.4These include the following classifications of employees, kiln graders, kiln firemen,watchmen, rock breakers, jackhammer drillers, powder men, hookers, water boy, and barrelmakers.The record indicates that labor foremen are not supervisory employees within the mean-ing of the Board's customarydefinition. ASH GROVE LIME AND PORTLAND CEMENT CO.575promote, discharge, discipline, or otherwise effect changes in the status.of employees, or effectively recommend such action.2.All operating engineers and their helpers 6 employed at the Com-pany's Galloway, Missouri, plant, including the truck driver, but ex-cluding common laborers, office workers, and supervisory employees.with authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommend suchaction.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the questions concerning representation whichhave arisen be resolved by elections by secret ballot among the em-ployees in the appropriate units who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tions herein, subject to the limitations and additions set forth in theDirection.In accordance with its request, we shall designate the-Engineers on the ballot as International Union of Operating Engi-neers Local Unions Nos. 16 and 16-B, affiliated with the AmericanFederation of Labor.7DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Ash Grove Lime,and Portland Cement Company, Galloway, Missouri, elections by secret,ballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Seventeenth Region, act-ing in this matter as agent for the National Labor Relations Board,,and subject to Article III, Sections 10 and 11, of said Rules and Regu-lations, among the employees in the units found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during the said pay-roll period because they were ill or on vaca-.tion or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thee These `include the following classificationsof employees : power plantoperators, craneoperators, hydrationmill operators,hoist operators,crusher operators,tractor operators,steam crane fireman,gas cranejerker, driller, blacksmith, and mechanicrepairmen7At the hearing, it, was shown that Local No. 16-B is subordinate to Local No. 16and has the sameofficers.Local No. 16-B admits only apprenticesto membership.618683-45-vol. 59-38 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDpolls, but excluding those employees who have since quit or been dis-,charged for,cause; and,have not:been rehired or reinstated prior to-thedate of the elections; (1) to determine with respect to the employeesin the unit described in paragraph 1 of Section IV, whether or not theydesire to be represented by International Hod Carriers and GeneralLaborers, Local Union 676, affiliated with the A. F. of L., for the pur-poses of collective bargaining, and (2) to determine with respect to theemployees in the unit described in paragraph 2 of Section IV, whetheror not they desire to be represented by International Union of Operat-ing Engineers Local Unions Nos. 16 and 16-B, affiliated with theAmerican Federation of Labor, for the purposes of collectivebargaining.